Case 1:18-cr-00407-KMW Document 41 Filed 08/17/21 Page 1 of1

eh U.S. Department of Justice
(nm 7)
ey United States Attorney

Southern District of New York

 

The Silvio J. Mollo Building
One Saint Andrew's Plaza
New York, New York 10007

February 21, 2020

Via Email BP
The Honorable Kimba M. Wood “ae!
United States District Judge i
Southern District of New York

500 Pearl Street, Courtroom 14C Mic Ry CMA ORS c
New York, New York 10007 Ni LIU tN U ED
Re: United States v. Carlos Betances Luna Mera, S1 18 Cr. 407 (KMW)

Dear Judge Wood: we pewio
4 w

The Government writes to request that the Court unseal the filings in this case. On or aout ue
October 2, 2019, the defendant pleaded guilty pursuant to a cooperation agreement with the
Government. The Government anticipates that the defendant will testify in the trial in United
States v. Joshua Adam Schulte, S2 17 Cr. 548 (PAC), likely as early as February 24, 2020.
Accordingly, there is no longer a basis to keep the case sealed, and the Government respectfully
submits that unsealing is appropriate.

 

Respectfully submitted,

GEOFFREY S. BERMAN
United States Attorney

By: /s/
David W. Denton, Jr.
Sidhardha Kamaraju
Matthew Laroche
Assistant United States Attorneys
Tel.; 212-637-2744 / 6523 / 2420

Ce: Defense Counsel (via Email)

12-25-»
SO ORDERED: N.Y, N.Y

KIMBA M. WOOD
U.S.D.iJ.

tem
